DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 
This is a non-final office action on the merits. This Office Action is in response to the Applicant’s correspondence dated 6/16/2021 for application number 15/951,737. Claims 2, 6, 10, 13, 15, 16, 18, 22, 23 and 25 were cancelled in preliminary amendment. No claims were cancelled in the present amendment. Claims 1, 8, 11, 17, 20 and 24 were amended. Claims 1, 3-5, 7-9, 11-12, 14, 17, 19-21, and 24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 8 that the Prior Art on the record does not teach the newly added portions of Claims 1, 11 and 20: “The unmanned vehicle is configured to authenticate the use, via the mobile device, based at least in part on the captured facial image of the user and a stored biometric template resident on the mobile device of the user”. As discussed in the 35 USC infra, Herring in view of Taylor2, Official Notice and Lindemann teach all of the elements of at least Claims 1, 11 and 20.

Applicant asserts on page 8 that “nothing in Herring suggests that the unmanned vehicle performs the authentication operation via a mobile device of the customer – instead in Herring, the POS system does so. Indeed, nothing in Herring suggests an interaction between the unmanned vehicle and a mobile device of the customer to authenticate the customer”. Respectfully, Examiner asserts that there is nothing in Applicant’s disclosure that supports “the unmanned vehicle performs the authentication operation via a mobile device of the customer” or “an interaction between the unmanned vehicle and a mobile device of the customer to authenticate the customer”.
Examiner holds that the meaning of via the mobile device is not precisely defined in Applicant’s specification. Examiner interprets that the payment processing component in this claim is “payment processing component 115” that is part of the UAV (Applicant’s specification [0022] and Applicant’s fig. 4).  Applicant describes their authentication process in several places: [0008] “the payment processing component is configured to authenticate the user, and to carry out the payment instruction by interfacing with a payment system”, [0027] “the payment processing component 115 is able to authenticate the user…based on a facial image of the user, the image being captured by the image capture component 102”), [0029] “the apparatus 100 can also capture a facial image of the user to authenticate the user, and can carry out the payment by interfacing with a payment system”, [0030] “It should be appreciated that biometric authentication of the user's face and voice can be carried out by, for example, generating biometric data based on user input (such as a captured image of the user's face, optionally with a not directly at the apparatus 100, partly due to processing power and battery power constraints on the apparatus 100, and also to avoid the need to store sensitive data at the apparatus 100”, [0034] “It should also be noted that the authentication of the user can involve interfacing with the mobile device and an authentication cloud. User authentication can be carried out on the mobile device, or the authentication processes may be carried out at the authentication cloud and the authentication findings are then fed back to the apparatus 100” and [0040] “Furthermore, the method 50 can also include capturing, via the image capture component 102, a facial image of the user 22 to authenticate the user 22 (62). Once the facial image of the user 22 is captured, the authentication of the face of the user can be carried out by transmitting the image to the authentication cloud 29 such that the authentication can take place and a result is transmitted back to the apparatus 100 (as shown in Figure 1). Referring to Figure 2, it is also possible that authentication of the face of the user is carried out at the authentication cloud 29 via the mobile device 28”. (Examiner’s emphasis)
Examiner is interpreting via the mobile device, to mean that the UAV takes live pictures and sends them to the authentication cloud and the authentication cloud communicates with the user’s phone to obtain biometric template data which is stored on the phone to compare to the live pictures (ie. to see if the person in the live picture is the same as the person connected to the e-wallet of the cell phone who has a stored biometric template possibly linked to the wallet). The teaches away from the UAV performing the authentication itself.  Further, Applicant describes all the components of the UAV in [0022] and mentions memory to store the live pictures but does not mention storing a biometric template or any hardware capable of comparing a biometric template to a live picture. Further, Applicant’s [0034] states that in addition to the authentication being done at the authentication server, the authentication could be done on the mobile phone but does not say that the mobile phone in any way communicates directly with the UAV or that the UAV communicates directly with the phone to obtain the biometric template and itself make the comparisons. Finally, Applicant’s [0040] states specifically that the authentication is done at the authentication server and sent to the UAV. Examiner interprets via the mobile device to mean the user’s mobile device is part of the authentication and payment processing process which is taught by Herring.
Applicant’s arguments have been fully considered but they are not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-12, 14, 17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0110701 to Dean Frederick Herring (et. al.) (Herring) in view of U.S. Patent Publication 2018/0108001 (Taylor2) in view of Official Notice and further in view of U.S. Patent Publication 2018/0191501 to Rolf Lindemann (Lindemann). 

Regarding Claims 1, 11 and 20:
Herring teaches a Point of Sale (POS) system in a retail store that uses Unmanned Aerial Vehicles (UAV)s that use sensors including cameras and/or microphones to identify a customer, the customer’s form of payment and the products they wish to buy and functions as a POS terminal to complete a sale.  Herring teaches: (Currently Amended) An airborne apparatus for carrying out a transaction, the apparatus comprising: a motion controller; ([0013] “enhancing the experience of customers in a store by using unmanned vehicles (e.g., drones). In one embodiment, a retailer may deploy unmanned vehicles as part of a point of sale (POS) system to assist customers”). While Applicant’s term “motion controller” could reasonably be interpreted as a system that includes a base station and/or a server and a communication link with the functionality of controlling the motion of the aerial vehicle, Examiner is interpreting that applicant has specially defined the term “motion controller” under MPEP 2173.05(a)(III) to be equivalent to the term “flight controller”, that is well-known in the UAV art, when he uses the term “motion controller”. This interpretation is reasonable in view of Applicant’s Specification [0027] “The motion controller 108 is configured to receive instructions to control movement of the apparatus 100, and the instructions can be received via either an external software application executing on a data processing apparatus or a remote controller.  Specifically, the motion controller 108 is configured to control propulsion (typically propeller powered) and flight surfaces like flaps and rudders so as to control the movement of the apparatus 100”. Examiner holds that a flight controller is inherent in the terms “unmanned vehicle” and “drone” taught by Herring since a person of ordinary skill in the UAV art would recognize a “flight controller” as a 1

an image capture component; ([0030] “an unmanned vehicle may be equipped with a video camera and microphone, and the unmanned vehicle may capture pictures, video imagery, and sounds (e.g., spoken requests from customers) for use by systems within the store”).

a user interface component; ([0030] “microphone, and the unmanned vehicle may capture … sounds (e.g., spoken requests from customers) for use by systems within the store”).

and a payment processing component; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).

wherein the airborne apparatus is configured to receive, from a mobile device of a user, a location of the mobile device at a physical store; wherein the motion controller is configured to move the airborne apparatus to the location of the mobile device at the physical store; ([0021] “a customer may indicate that the customer desires to be assisted by an unmanned vehicle (e.g. by starting an app on a mobile device”). Examiner takes Official Notice that the app on the mobile device inherently knows the location of the cell phone using the app and therefore the user of the cell phone holding and operating the phone. (if the purpose of the app is to get in-person 

wherein the image capture component is configured to: capture, at the location of the mobile device, an image of indicia to determine information on at least one product, ([0030] “bar-code reader” and “item identification module”). Examiner takes Official Notice that the location of the user is the same as the location of the user’s cell phone when the user is in a store because cell phones are valuable and a user is likely to carry the phone in a pocket or purse while in a public place to keep it safe from theft.

and process the information to determine a payable quantum for the at least one product; ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal” and [0015] “adding an item to the customer's order” and [0014] “retailer may use unmanned vehicles… enabling the customers to make purchases by gathering items and having the cost charged to a credit card).

and capture a facial image of the user; ([0014] “a retailer may use unmanned vehicles to identify customers” and [0033] “user identification module” and [0043] “face").

Herring also teaches and wherein the payment processing component is configured to: authenticate the user… based at least in part on the captured facial image of the user (see [0014] “the customer's credit card is determined based on the POS system recognizing the customer supra, Examiner interprets via the mobile device to mean the user’s mobile device is part of the authentication and payment processing process. Herring teaches this in ([0026] “User devices 240 and other devices 250 may execute applications or other program code that generally enables various features provided by the servers or other networked computing devices” and [0031] “exemplary POS system 300…System 300 includes one or more processors 305…system 300 is distributed and includes a plurality of discrete computing devices connected over a network. Processors 305 …may represent processing elements aggregated across networked devices, such as user devices” and [0019] “customer 140 may use a mobile computing device, such as a smartphone 145, to communicate with the POS terminal 105 to complete a purchase transaction” and [0043-0044] “the unmanned vehicle may transmit the image (of a face) to a POS system… may send data regarding … items to a point-of-sale (POS) system to build a transaction for payment … using a mobile device”). Herring thus teaches authentication of a user as part of processing a payment transaction via the mobile device. 

Herring also teaches and in response to authentication of the user, to carry out the payment instruction by interfacing with a payment system for settlement of the payable quantum for the at least one product. ([0014] “having the costs charged to a credit card” and [0018] “customer has completed the transaction”).

wherein the user interface component is configured to receive a payment instruction for the payable quantum from the user in the form of one or more verbal commands in connection with purchase of the at least one product. Taylor2 teaches a POS system that uses voice triggered transactions. Taylor2 teaches: ([0021] “Thus the user’s voice command to pay the purchase price (or add to a shopping cart) is sufficient to trigger the transaction”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s Application to use the voice triggering capability, as taught by Taylor2, in the UAV POS system taught by Herring, since Herring’s UAV already had a microphone, speakers and programming that gave it the ability to understand user’s requests and had the ability to function as a POS – the UAV could tell the customer the price and listen for a verbal “pay it” command  for predictably greater user convenience.

While Herring teaches using facial recognition for authentication and using the customer’s mobile device as part of processing a transaction payment, Herring does not specifically teach: and a stored biometric template resident on the mobile device of the user. Lindemann teaches a system for sharing authentication data including biometric data that preserves privacy by keeping the data on the owner’s cellphone. Lindemann teaches: ([0005] 

Regarding 3, 12 and 21:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. While Herring teaches a UAV communicating with a customer using a microphone and speaker ([0030] “microphone…spoken requests from customers…speakers…to communicate with customers” and [0042] “a customer may point at a bottle of soda and say, "I want two of those," and a nearby unmanned vehicle … adds two bottles of soda to a transaction for the customer, and causes two bottles of soda to be placed in a carry-out package for the customer”) and Herring teaches that the UAV can ([0030] “function as a POS terminal”), Herring does not specifically teach:  (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to authenticate the user based on the one or more verbal commands. . Taylor2 teaches a POS system that uses voice triggered transactions. Taylor2 teaches: ([0228] “Voice recognition engine 104 may contain its own voiceprint and voice recognition algorithms and modules, and in addition may contain word recognition & database module 106 and voice recognition & database module 108”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s Application to use the voice commands related initiating a transaction to additionally authenticate the user due to efficiency and added transaction security.

Regarding Claims 4, 5, and 14:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the payment processing component comprises a payment acceptance device.  (Original) The apparatus of claim 4, wherein the payment acceptance device is a point of sale (POS) terminal. ([0030] “an unmanned vehicle may be equipped with a bar-code reader, NFC reader, and/or credit card reader to enable the unmanned vehicle to function as a POS terminal”).

Regarding Claims 7, 8, 17 and 24:
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20. Herring also teaches: (Currently Amended) The apparatus of claim 1, wherein the payment processing component is configured to carry out the payment instruction by communicating with a digital wallet server of the payment system.  (Previously Presented) The apparatus of claim 1, wherein the payment processing component is configured to communicate with the mobile device of the user. ([0019] “a customer 140 may use a mobile computing device, such as a smartphone 145, to 

Regarding Claims 9 and 19
Herring in view of Taylor2 teaches all of the elements of Claims 1, 11 and 20.  Herring also teaches: (Previously Presented) The apparatus of claim 1, wherein the indicia comprises a linear barcode or a matrix barcode. ([0030] “bar-code reader” and “item identification module” and [0044] “unmanned vehicle captures barcodes of the items”).

Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.



U.S. Patent Publication 2016/0068264 (Ganesh et. al.) teaches a UAV processor processing authentication data on-board – see [0150].

U.S. Patent 9,854,206 (Ren et. al) teaches a personal household drone that finds its owner through facial recognition, records/transmits video from inside a person’s house but removes sensitive or personal information from the video (see Column 4, line 54 – Column 5, line 12).

U.S. Patent Publication 2017/0174343 (Erickson et. al.) teaches a workplace drone that performs facial recognition and reads human body language and gestures to discover who looks tired and might want coffee and then delivers it. The UAV processes the facial recognition on board the UAV – see [0058].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                 

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example NPL: 2014TomsHardware, 2014uavtechnics, and 2015flightcontroller